 606DECISIONSOF NATIONALVon Der Ahe Van Lines, Inc.andLocal 13,OfficeandProfessionalEmployees'InternationalUnion,AFL-CIO.Case14-CA-3982.May 15, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn February 13, 1967, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in the case, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Von Der AheVan Lines, Inc., Fenton, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon a charge filedMay 25, 1966,i and upon an amended charge filed July 26,1966, by Local 13, Office and Professional Employees'International Union, AFL-CIO (hereinafter referred to asthe Union), a complaint was issued on July 26 against VonDer Ahe Van Lines, Inc. (hereinafter referred to as theRespondent). The complaint alleges that the Respondentviolated Section 8(a)(1), (3), and (4) of the Act. TheRespondent's answer admits certain allegations of thecomplaint, but denies the commission of any unfair laborAll dates herein refer to 1966, unless otherwise indicatedzAt the time of the trial of the prior case, Patterson wasunmarried and was known as Rosetta WhiteheadLABOR RELATIONS BOARDpractices. The case was heard at St. Louis, Missouri, onSeptember 21 and 22. The General Counsel and theRespondent submitted briefs in support of their positions,and these briefs have been duly considered by me inarriving at my decision in this matter.Upon the entire record in this case, and upon myevaluation of the witnesses, based on my observation oftheir demeanor and on the credible evidence herein, Imake the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSThe Respondent, a Utah corporation, maintains itsprincipal office and place of business in Fenton, Missouri,and is engaged in the business of storing and transporting,in interstate commerce, personal effects and householdgoods.During the year ending June 1, 1966, arepresentative period, the Respondent performed servicesvalued in excess of $50,000 for various enterprises locatedin States other than the State of Missouri. On the basis ofthe above, I find that the Respondent is engaged in, and, atall times material herein, has been engaged in, a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal13,OfficeandProfessionalEmployees'International Union, AFL-CIO, is,a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe parties in this case were involved in a prior unfairlabor practice case in which the Board held that theRespondent committed certain violations of the Act. Thiscase is reported at 155 NLRB 126. One of thediscriminatees in the prior case, Rosetta Patterson 2 wasfound to have been unlawfully discharged by theRespondent, and her reinstatement was ordered by theBoard.B. The Events Leading to the Present AllegationsAfter her reinstatement as ordered in the prior case,Patterson worked for the Respondent until January 12. Onthisdate she began a maternity leave of absence.Patterson's leave of absence came about in the followingmanner. On January 3, Patterson sent a letter to Mr. VonDer Ahe requesting a leave of absence starting January 12because of her pregnancy. The letter stated that she wouldnot be able to return to work until so advised by her doctor.Because she had not received a reply from Von Der Ahe,Patterson asked her supervisor, June Shoulders, if therehad been any action on her request. Shoulders informedPatterson that Von Der Ahe said she could take her leaveas planned. On her last day at work, Patterson waspresented a gift by her coworkers. Shoulders, who waspresent at this gathering, told Patterson that she would bemissed. She also told Patterson that the Respondent waslooking forward to her return to work.164 NLRB No. 91 VON DER AHE VAN LINES607Betty Trail, the other alleged discriminatee, went onmaternity leave before Patterson.Sometimein November1965, Trail informed her supervisor, Shoulders, that shewas goingto quit because of her pregnancy. According toTrails' undisputed testimony, Shoulders replied, "No, youaren'tquitting,you are going on a leave of absence."Shortly after beginning her leave at the end of November,Trail received a letter from the Respondentcontaining acheck in payment for a weekend that she had worked, aleave-of-absence form, and a handwritten noteindicatingthat she was to fill out the form and return it to theRespondent. Trail did so, and the form (G.C. Exh. 4)indicates that Trail's leave of absence was approved byShoulders on December 12, 1965.3There is undisputed testimony in the record that theRespondent, through its Supervisor Shoulders, consideredthe employment of both Patterson and Trail to betemporarily interrupted by their pregnancies, and thateach of these employees would eventually return to work.Employee Shirley Gortney testified that she overheardShoulders talking to one of the Respondent's truckdrivers.The drivermade aninquiry concerning Trail, andShoulders told him that Trail was on maternity leave.Another employee, Lucille Wilson, testified that she askedShoulders if Trail wascomingback or if she had quit. Inresponse to this question Shoulders stated that Trail hadnot quit,that she was on maternity leave, and that shewould return. Sometime in January 1966, Wilson wasengaged in a conversation with several employees andShoulders. Someone mentioned during this conversationthat a number of the "girls had left," and cited Pattersonand Trailas examples.According to Wilson, Shouldersstated, "Oh, Betty [Trail]is onmaternity leavethe sameasRose [Patterson]. She will be back." Anotheremployee, June Skaggs, testified that she overheardShoulders tell an unidentified person in the drivers' roomthat both Patterson and Trail were on maternity leave.4Trail's baby was born March 15, and about 6 weeks afterthat date Trail stopped by Respondent's office to show theinfant to the employees. While there, Shoulders askedabout her futureplansfor working. Trail indicated that shehoped she would not have to return to work, but that shemight.During this same visit,Trail was standing besidethe desk of employee Skaggs. Shoulders, whose officeopened into the area where Skaggs' desk was located,called out to Trail and asked when was shereturning towork. Trail replied, "Pretty soon."On May 9 Patterson called the Respondent's office andtalked with Herman Schulte, the controller. Pattersonasked Schulte aboutreturningto work and was told thattherewere no openings at themoment,but that theRespondent would contact heras soonas a job wasavailable.The following day Patterson calledagain andspoke to Schulte. She informed Schulte that she hadtalked with the Union, and the Union wanted to knowwhen she was to return to her job. Schulteagain repliedthat there were no vacancies in her section and that hewould contact her when a vacancy occurred. On May 18Schulte sent Patterson an application for employment withacovering letter requesting that she complete theapplication and return it to him. Patterson did not fill outthe application as she thought it was unnecessary to do so.On May 25 Patterson filed a charge with the RegionalOffice.Sometime in May,5 Trail called Respondent's office andspoke to Shoulders. Trail told Shoulders that she wantedto return to work around June 1. Shoulders told Trail thatshe -could not take her (Trail) back until she tookPatterson back. When Trail asked what Patterson's returnhad to do with her job, Shoulders replied that Pattersonhad more seniority. Shoulders then told Trail that shemight be able to find something for her in the claimsdepartment under McAnally. Trail agreed to this as shehad worked in various departments of the Respondent'soffice. She also asked Shoulders to see if the Respondentwould grant her a $10-a-week pay increase .6Several dayslater,Trail called Schulte and informedhim that she had spoken to Shoulders and that she wishedto return to work around June 1. Trail also told Schultethat she had asked Shoulders to speak to the Von DerAhes concerning a $10-a-week pay increase. She askedhim if he would also makeinquiries concerning thisincrease.Schulte promised to discuss the matter with theVon Der Ahes, and he and Trail then talked aboutdifferent jobs in various departments in order todetermineTrail'spreference.About a weeklater,Trail calledShoulders at her home to find out if she had spoken to theVon Der Ahes. Shoulders told Trail that Mr. Von Der Ahesaid he did not give $10 raises, and asked if she should tryfor $5 orsomethingless. Trail agreed, as she was curiousto know whether the Respondent would grant her any sortof a wage increase. Thatsame evening,Trail called Mrs.Von Der Ahe at her home and asked if Shoulders hadspoken to her about Trail's return to work. Mrs. Von DerAhe indicated that she thought she "heardsomeonementioningsomething" about Trail's request to comeback. Mrs. Von Der Ahe promised to speak to Shouldersthe followingmorning andthen contact Trail. As she hadreceived no word from the Respondent, Trail again calledShoulders several dayslater.Shoulders indicated that shehad not spoken to Mrs. Von Der Ahe, but she would do soand call Trail back. Shoulders did not contact Trail, butMcAnally,managerof the claimsdepartment,did call her.McAnally stated that she had anopening in herdepartment at a mail desk which she intended to fill at $55a week. Trail became very angry and wanted to knowwhether McAnally had been instructed to call and tell herwhether or not she was employed at the Respondent'sestablishment. Trail stated that she had not inquired aboutMcAnally's office, and that the information concerning themail job was of "no value" to her. Trail testified thatMcAnally never directly offered her the job at the maildesk, but that she stated, "all I know is that I was told tocall you and tell you that the only opening in my office isthe little mail desk." McAnally told Trail that she couldnot understand why there should be so much confusion'The leave-of-absence forms were initiated by a formersupervisor inOctober 1965, however, the forms were notuniformly used by the various departments in the Respondent'sofficeFor example, Annie McAnally, in charge of theRespondent's claims department, testified that the employees inher section made oral requests for leaves of absence directly toher, and if a requested leave presented a problem she woulddiscuss the matter with Von Der Ahe'Shoulders was not called as a witness in this proceeding, nordid the Respondent present any evidence to refute the remarksattributed to her by the various witnesses I therefore credit alltestimony relating to conversations with or remarks made byShoulders'The exact date of Trail's initialphone call to Shoulders isunclear in this record6At the time that she left on maternity leave, Trail was earning$75 a week 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDover her returning to work and she promised to speak toMrs. Von Der Ahe and have her contact Trail. Thefollowing day Mrs. Von Der Ahe telephoned Trail andexplained that the only opening they had was the mail deskinMcAnally'sdepartment,and that the Respondentintended to fill that job for $60 a week. According to Trail,after Mrs. Von Der Ahe mentioned the mail desk job sheadded in a very low voice, "if you want that." Trail thenasked Mrs. Von Der Ahe if the mail desk job was beingoffered to her at $60 a week. Mrs. Von Der Ahe replied,"Oh, no, honey, I didn't say that. I just said the only thing Ihave opened is the little desk in Annie's [McAnally]office."Mrs. Von Der Ahe then offered to help Trailsecure another job with a friend of hers.7The evidence discloses that from May 23 to September6, the Respondent hired 10 female clerical employees, andthat during this sameperiod4 female clericals terminatedtheir employment with the Respondent.There is noevidence that any of these positions-either those filled bynewhiresorthosevacatedasaresultofterminations-were offered to Patterson or Trail.C. Contentionsof thePartiesThe General Counsel contends that the Respondent'sstrong union animus and its clear hostility towardemployee supporters of the Union,as evidenced by theextensiveviolations in the prior case, caused theRespondent to refuse Patterson and Trail reemployment.Itiscontended that the Respondent's ire was directedspecifically at Patterson,who testified in the prior caseand who was found to have been unlawfully discharged.According to the General Counsel,theRespondentutilized Patterson's absence due to pregnancy to rid itselfof an acknowledged supporter of the Union,and Trail wasthe "innocent victim"caught up in the wake of theseevents.Thus,Trail was offered a lesser job,which it wasanticipated would be refused,in order to lend credence tothe claim that there were no jobs available when Pattersonasked to return to work.The Respondent,on the other hand,takes the positionthat there is not a scintilla of evidence to support the claimthat Patterson and Trail were refused reemployment, or,for that matter,that the Respondent engaged in anyunlawful conduct with respect to these two employees.D. Concluding FindingsOver the Respondent'sstrenuous objections, I tookofficial notice of the Board's findings in the prior case. TheRespondent argues that the record in the instant case isdevoid of any evidence of unlawful motivation, and thattheGeneralCounsel cannot supply this essentialingredient by means of official notice of prior unfair laborpractices.To the extent that this argument deniesadmissibility of evidence of prior unlawful conduct,itmustbe rejected.Such evidence is particularly relevant indetermining motivation underlying subsequent conduct bya party.Maphis Chapman Corp. v. N.L.R.B.,368 F.2d 298(C.A. 4);Paramount Cap Manufacturing Company v.N.L.R.B.,260 F.2d 109, 112-113 (C.A. 8). Thus, theRespondent'sstrongunionanimusand its priordiscriminatory treatment of Patterson are relevant factorstobe considered in determining whether the actscomplained of here are unlawful. Of course, this is not tosuggest thatthe General Counsel is relieved of the burdenof establishing the current violations by a preponderanceof the relevant evidence, but it does require considerationof the prior unlawful conduct in deciding whether thisburden has been met.The record before me clearly indicates that theRespondent considered the absences of Patterson andTrail to be of a temporary nature, and that this view wascommunicated not only to the two employees involved, butto all others who inquired about their status. SupervisorShoulders told Trail that she was not quitting as a result ofher pregnancy,but that she was "going on a leave ofabsence." Similarly,Shoulders told Patterson when shebegan her leave that she (Patterson)would be missed andthat the Respondent was "looking forward to her return."On at least two other occasions,Shoulders told otheremployees that Patterson and Trail had not quit,but wereonmaternity leave.Nonetheless,whenPattersonindicated that she was ready to return to work, she wastold that there were no positions available at that time. Inaddition, she was subsequently asked to fill out a newapplication for employment."When Trail asked to return to work, she was initiallytold that she could not return before Patterson because ofthe latter'sgreater seniority.Thereisalso the strongimplication that the Union required the Respondent tofollow seniority in these circumstances."However,GeorgeO'Brien, business representative of the Union, crediblytestified that the Union never asked or demanded thatemployees be recalled on the basis of seniority, or thatPatterson return before Trail.But even if the above were not sufficient to raise seriousdoubts concerning the basis for the Respondent's actionstoward Patterson and Trail, the following factors persuademe to reject the Respondent's claim to lawful conduct.Patterson was employedas a mail-and-file clerk, whileTrail, a former legal secretary, had worked in variousdepartments in the Respondent's office as a more skilledoffice employee. Despite this fact, obviously known to theRespondent,Patterson was told that nothing was availableand Trail was offered a lesser job as a mail clerk.10 Notonly was the mail job demeaning in terms of Trail's jobskills, but the rate of pay was far less than she receivedprior to going on maternity leave. Furthermore,the recorddiscloses that between May 23 and September 6 theRespondent hired female employees in the followingpositions:two stenotypists; one PBX operator; twoaccounting clerks; three clerk-typists; and two rate clerks.As in the case of Shoulders, Mrs Von Der Ahe did not testify,nor was any evidence presented to refute Trail's testimony in thisregardAccordingly, I credit Trail's testimony concerningstatements made by MrsVon Der AhesAlthough Schulte testified that he"believed" anotheremployee,absent from March 1963 to July 1964 due to pregnancy,did fill out a new application upon her return,there is no evidencein the record indicating such a requirement was an establishedpart of the Respondent's policy Indeed, employee Lucille Wilsoncredibly testified that she had taken leaves of absence,once for a3-week period and again for 6 weeks, and was not required to fillout a new employment application More significant, however, isthe fact that no such requirement was made of Trail, who wasabsent for a longer period of time than Patterson0This is based on the unrefuted testimony of employee JuneSkaggs She testified that Shoulders told her that Trail could notreturn before Patterson"on account of the Union "10There is some question as to whether the job was offered toTrail or whether she was told that the job was the only oneavailableHowever, this issue in no way affects my ultimateconclusions in this case VON DER AHE VAN LINES609Thus, it is evident that the Respondent had positions otherthan the mail-desk job available, and that it did not offerany of these to Trail; nor did the Respondent offer themail-desk job to Patterson, although it was similar to theposition she formerly held.It is apparent from the above that the explanationsgiven by the Respondent in support of its conduct towardPatterson and Trail do not stand up under close scrutiny,and that the true answer lies elsewhere. When consideredin the light of the Respondent's strong union animus andprior unlawful treatment of Patterson, however, a logicalbasis for concluding that the Respondent's presentconductwasdiscriminatorilymotivatedbecomesevident. i i It is in this context that I find that theRespondent did indeed seize upon Patterson's absencedue to pregnancy to rid itself of an employee who activelysupported the Union and who gave testimony against it inthe prior unfair labor practice case. Had the RespondentreemployedTrailwhiledenying reemployment toPatterson, the discriminatory motivation underlying itsrefusal to allow Patterson to return to work would havebeen all too obvious. Therefore, I find that Trail was in factthe "innocent victim" when the Respondent offered her alesser job at a lower wage while other jobs were available. Ifind that such conduct violates Section 8(a)(1), (3), and (4)of the Act.the policies of the Act. As the nature of the Respondent'sconduct goes "to the very heart of the Act," I shallrecommend a broad cease-and-desist order.N.L.R.B. v.Entwistle Mfg.Co., 120 F.2d 532, 536 (C.A. 4).I shall recommend that the Respondent offer immediatereemployment to employees Rosetta Patterson and BettyTrail to their former or substantially equivalent positions,without prejudice to their seniority and other rights andprivileges, and make these employees whole for any loss ofearnings theymay have suffered by reason of thediscrimination against them, by payment to each of themof a sum of money equal to the amount they would haveearned from the date of the discriminatory refusal toreemploy them (in the case of Patterson, from the date shewas informed that no jobs were available; in the case ofTrail, from the date that she was offered the lesser payingjob) to the date of the offer of reemployment, and in amanner consistent with the Board policies set forth in F.W.Woolworth Company,90 NLRB 289. Interest onbackpay shall be computed in the manner set forth in IsisPlumbing & HeatingCo., 138 NLRB 716.Accordingly, upon the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I recommend, pursuant to Section 10(c) of the Act, thefollowing:RECOMMENDED ORDERCONCLUSIONS OF LAW1.Von Der Ahe Van Lines, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 13, Office and Professional Employees'International Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By refusing to reemploy Rosetta Patterson, anemployee on maternity leave, because she was a supporterof the Union and because she gave testimony against theRespondent in a prior unfair labor practice case, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (4) of the Act.4.By offering Betty Trail, an employee on maternityleave, a lesser position at a lower rate of pay in order tocamouflage its discriminatory treatment of RosettaPatterson, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.5.By its unlawful conduct with respect to employeesPatterson and Trail, the Respondent has interfered with,restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, and hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(1), (3),and (4) of theAct, Ishall recommend that it cease and desist therefromand take certain affirmative action designed to effectuateII CfN L B.B. vGriggsEquipment,Inc,307 F.2d 275, 278(C.A 5) See alsoThe Wm. H Block Company,153 NLRB 616,617-61812 In the event that this RecommendedOrder is adopted by theBoard, the words"a Decisionand Order"shall be substituted forRespondent, Von Der Ahe Van Lines, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to reemploy employees, who are on leavesof absence, because they are supporters of the Union, orbecausetheyhavegiventestimonyagainsttheRespondent in a prior unfair labor practice case.(b)Refusing to reemploy employees, on leaves ofabsence, in order to camouflage discriminatory treatmentof other employees who are supporters of the Union andwho have given testimony against the Respondent in aprior unfair labor practice case.(c)Discouragingemployees'unionactivitiesandmembership by refusing to reemploy employees, on leavesof absence, because they are supporters of the Union.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed under Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer to Rosetta Patterson and Betty Trailimmediate reemployment in their former or substantiallyequivalent positions without prejudice to their seniority orother rights and privileges, and make them whole in themanner set forth in the section of this Decision entitled"The Remedy" for the discrimination against them.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant to a determination of the amount ofbackpay due under the terms of this Decision.(c)Post at its establishment in Fenton, Missouri, copiesof the attached notice marked "Appendix."12 Copies ofthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order." 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid notice, to be furnished by the Regional Director forRegion 14, shall, after being duly signed by an authorizedrepresentative of the Respondent,be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered with any othermaterial.(d)Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.13" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith "APPENDIXdiscriminatory treatment of other employees whosupport the Union or who have testified against us in aprior unfair labor practice case.WE WILL NOTin any other manner interfere withour employees in the exercise of their right to join orassist a labor organization,to bargain collectively, orto engage in concerted activities for mutual aid orprotection, or to refrain from any and all suchactivities.WE WILL offerRosetta Pattersonand Betty Trailimmediatereemployment to their former orsubstantially equivalent jobs and make them wholefor any loss they may have suffered as a result of ourdiscrimination against them.All our employees are free to become or remain, or torefrain from becoming or remaining,members of any labororganization except to the extent such right may beaffected by an agreement authorized in Section 8(a)(3) ofthe Act.NOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT refuse to reemploy employees, onleaves of absence, because they are supporters ofLocal 13,OfficeandProfessionalEmployees'International Union,AFL-CIO,or because they havegiven testimony against us in a prior unfair laborpractice case.WE WILL NOT refuse to reemploy employees, onleavesofabsence, in order to cover up ourVON DER AHE VAN LINES,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board's Regional Office, 1040 Boatmen'sBank Building, 314 North Broadway, St. Louis, Missouri63102, Telephone 622-4167.